Reasons for Allowance

Claims 1-9, 11-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. 
The subject matter of independent claim 1 not found was a floor jack comprising a handle pivotally coupled to the lifting mechanism, wherein the handle includes a recess adapted to receive the locking pin; in combination with the limitations set forth in claim 1 of the instant invention.
The subject matter of independent claim 11 not found was a floor jack comprising a frame including first and second side portions that respectively form exterior sides of the floor jack, and lock pin holes extending through the first side portion, a lock pin adapted to engage the frame and the lifting link arm by being disposed through at least one of the lock pin holes and into the pin lifting arm hole to mechanically lock the lifting mechanism; in combination with the limitations set forth in claim 11 of the instant invention.
The subject matter of independent claim 21 not found was a floor jack comprising alignment indicators disposed on the frame, wherein the alignment indicators respectively correspond to position indicators disposed on the frame; in combination with the limitations set forth in claim 21 of the instant invention.

None of the prior arts of record considered as a whole, alone or in combination, teaches or renders obvious the allowable subject matter of the instant invention.

The closest prior art, Fang et al (US 8,066,259 B2) teaches a similar floor jack comprising: a frame 11,12,43 (col.2 lines23-24) including first and second side portions 11,12 

Another close prior art, Hussaini et al (5,984,270) teaches a similar floor jack comprising a frame 12,13,72,73 (fig3; col.3 lines51-53) including first and second side portions 72,73 (fig3) that respectively form exterior sides of the floor jack (fig3), and lock pin holes 75 (col.3 lines57-58) extending through the first side portion 72 (fig3); a lifting arm 24 (col.4 line25; it is noted that a lifting arm is a commonly shared element in both embodiments) pivotally coupled to the frame 12,13,72,73; a lifting mechanism 28 (col.3 line21, col.4 line21; it is noted .

	

	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Examiner, Art Unit 3723